Name: Council Regulation (EEC) No 2201/91 of 22 July 1991 amending Regulation (EEC) No 3677/89 with regard to the total alcoholic strength by volume of certain quality wines imported from Hungary
 Type: Regulation
 Subject Matter: marketing;  Europe;  beverages and sugar
 Date Published: nan

 26. 7. 91 Official Journal of the European Communities No L 203/3 COUNCIL REGULATION (EEC) No 2201/91 of 22 July 1991 amending Regulation (EEC) No 3677/89 with regard to the total alcoholic strength by volume of certain quality wines imported from Hungary THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 70 ( 1 ) (b) of Regulation (EEC) No 822/87 prohibits importation , into the Community, of wine origi ­ nating in third countries other than liqueur or sparkling wine, for direct human consumption that has a total alco ­ holic strength by volume of more than 15 % ; Whereas, under Article 70 (2) (a) of Regulation (EEC) No 822/87, the Council, by Regulation (EEC) No 3677/89 on the total alcoholic strength by volume and the total acidity of certain imported quality wines and repealing Regulation (EEC) No 2931 /80 (3), as amended by Regula ­ tion (EEC) No 2178/90 (4), waived this prohibition in the case of certain Hungarian wines ; whereas the period of waiver expires on 31 August 1991 ; whereas, pending the possible conclusion of a wine sector agreement between the Community and Hungary, the period of the said waiver should be extended for a year, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 3677/89 '31 August 1991 ' shall be replaced by '31 August 1992'. Article 2 This Regulation shall enter into force on 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1991 . For the Council The President P. DANKERT (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 6. (3) OJ No L 360, 9 . 12 . 1989, p. 1 . b) OJ No L 198, 28 . 7 . 1990, p. 1 .